Title: From James Madison to Jonathan Dayton, 5 April 1813
From: Madison, James
To: Dayton, Jonathan


Sir
Washington Apl. 5. 1813
Your letter of Mar. 29. has been duly recd.
Under the circumstances & arrangements necessary to be consulted, there would be difficulties in introducing your talents & experience into the military establishment, which do not permit me to hold out that prospect.
I can only therefore do justice, as well to the examplary sentiments your letter expresses, as to the motives which prompted the offer of your services, at a period so interesting to the destinies of your country; and return the thanks & good wishes which are due to the friendly interest you take in my personal welfare.
